Citation Nr: 1036348	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-29 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1967 to January 
1970.  Service personnel records in his claims file verify his 
status as a combat veteran, specifically his receipt of the 
Combat Action Ribbon (CAR) and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In a March 2009 rating decision, the RO increased the Veteran's 
evaluation for PTSD to a 50 percent rating, effective October 31, 
2005.  The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran requested a videoconference 
hearing before a Veterans Law Judge, but withdrew his request for 
a hearing through written correspondence, dated in October 2009.  
The Veteran having withdrawn his hearing request, the Board can 
proceed to adjudicate the case.  38 C.F.R. § 20.704 (e) (2009).

The Board further notes that it was expressly indicated by the 
Veteran that he wished to withdraw his appeal concerning the 
matter of entitlement to an initial evaluation in excess of 50 
percent for PTSD in the October 2009 statement of record.  
However, in an October 2009 email message accompanying his 
statement, the Veteran only indicated that he was declining the 
videoconference hearing, noting that the process to appeal was 
difficult. 

Shortly thereafter, in November 2009, the Veteran submitted a 
statement indicating that he wished to reopen his claim for 
entitlement to an increased evaluation for PTSD.  In a September 
2010 statement, the Veteran's representative indicated that he 
wished to withdraw the appeal concerning the matter of 
entitlement to an initial evaluation in excess of 50 percent for 
PTSD.  Additional documents from a Congressional representative 
associated with the record in September 2010 detailed the 
Veteran's continued desire for an increased rating for PTSD.  

Based on the Veteran's assertions about the complexity of the 
appeal process and statements showing he still seeks an increased 
evaluation for his PTSD, the Board has determined that the 
Veteran's claim for entitlement to an initial evaluation in 
excess of 50 percent for PTSD remains on appeal despite the prior 
notices of withdrawal.  The Board will now proceed to adjudicate 
the case based on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the issue of entitlement to an initial evaluation 
in excess of 50 percent for PTSD is warranted.

The Board notes that the Veteran last had a VA PTSD examination 
in March 2008.  In a November 2009 statement, the Veteran 
reported that his PTSD had increased in severity.  VA's statutory 
duty to assist the Veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the evaluation 
of the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC/RO should 
arrange for the Veteran to undergo a VA PTSD examination at an 
appropriate VA medical facility to determine the severity of his 
service-connected PTSD.

The claims file also reflects that the Veteran has received 
medical treatment for his service-connected PTSD from the Vet 
Center as well as the VA Medical Center (VAMC) in Miami, Florida.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain treatment records pertaining to the 
Veteran's service-connected PTSD from the Vet 
Center in Miami, Florida, for the period from 
December 2005 to the present and from the 
Miami VAMC, for the period from October 2005 
to the present.

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
requested records have been associated with 
the claims file, the Veteran is to be 
scheduled for a VA PTSD examination to 
determine the severity of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the psychiatrist or psychologist 
conducting the examination for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  

The psychiatric examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner is also requested, if possible, to 
determine and specifically list all symptoms 
as well as the levels of social and 
occupational impairment experienced by the 
Veteran that are attributable to PTSD.  The 
examiner should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
PTSD consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and explain the significance of the 
score.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the March 2009 supplemental 
statement of the case (SSOC).  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


